By the Court, Dicninson, J. We have not considered the instructions of the Court upon the trial, because the .transcript (and its truth is not controverted,) shows nothing lo try. Although leave was ' granted to interplead, it never was done. This proceeding by way of interpleader partakes of an equitable character. Its object is to save unnecessary litigation, because the title' can be tried and determined with the same facility as if a new action was instituted. But such interpleader must be in writing, and embody sufficient matter to make up an issue upon, if necessary, and support a verdict and judgment. This' was not done. There was ,no action in Court. Judgment reversed, and the case remanded, with instructions to permit the interpleader to be filed, if leave be asked to do so; otherwise, that the case be dismissed.